01/21/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0575



                              No. DA 21-0575

IN THE MATTER OF

B.L,

       A Youth in Need of Care.


       ORDER GRANTING MOTION FOR EXTENSION OF TIME


       Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, A.P, is granted an extension of

time until March 16, 2022 to prepare, serve, and file the Opening Brief.

       No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            January
                                                                           PAGE   1 21 2022